DETAILED ACTION
The Amendment filed June 8, 2021 has been entered. Claim 11 has been amended. Claims 23-25 have been added. Currently, claims 11 and 23-25 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 6/8/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 11 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, West in view of Lehmusvaara (US Pat. No. 6,624,360 B1 as applied in parent Pat. App. No. 15/035,709, hereinafter Lehmusvaara) represents the best art of record. However, West Lehmusvaara fails to encompass all of the limitations of currently amended independent claim 11.
Specifically, the Examiner agrees with the Applicant that West in view of Lehmusvaara fails to critically teach a sterile single use container as claimed, wherein the sterile single use container specifically comprises an attachment device comprising: a first attachment mechanism within the internal volume of the container and a second attachment mechanism on the exterior of the container; wherein the first and second attachment mechanisms are attached to one another; the first attachment mechanism comprises a coupling groove for reversibly attaching a device within the internal volume of the container thereto; and, the second attachment mechanism comprises an attachment mechanism that provides a lift point for reversibly attaching a lifting mechanism to the sterile single use container (see Applicant Arguments/Remarks Made in an Amendment, filed 11/30/2020, page 5) .
Hence the best prior art or record fails to teach the invention as set forth in independent claim 11 and the examiner can find no teachings for a sterile single use container as claimed nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855